DETAILED ACTION
	Applicant’s response of September 15, 2022 has been fully considered.  Claims 1-3, 8, 12, 14, 17, and 20 are amended and claim 6 is cancelled.  Claims 1-5 and 7-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities:
Regarding claims 1 and 17, the ratio at the end of each claim should be written as “5:1 and 2:1” instead of --5:1 and 2.1--.  
Regarding claims 2-5, 7-16, and 18-20, these claims depend from an objected to claim and include all of the limitations thereof.  Therefore, they are also subject to the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (US 2015/0144244) in view of Mruk et al. (EP 2492307).
Regarding claims 1-4, 10, and 15, Schweitzer et al. teaches a pneumatic tire having a pair of spaced apart bead components, a connecting carcass between the bead components, a pair of sidewalls overlying the carcass, and a rubber chafer portion adjacent to each of the sidewalls and positioned around at least a portion of each of the bead components and intended for contacting a rigid rim of a wheel, the rubber chafer portion comprising a radially innermost toe guard and a chafer adjacent to a radially outer end of the toe guard (¶5).  The toe guards are formed of a rubber composition (¶16) comprising 40 to 60 phr of natural rubber and 40 to 60 phr of polybutadiene rubber (100% by weight of the synthetic rubber component) (¶18), from 40 to 80 phr of carbon black (reinforcing filler) (¶27), a methylene acceptor, a methylene donor (¶29), and a curing system comprising 0.5 to 8 phr of sulfur and 0.5 to 4 phr of an accelerator (¶39, 40).  
	Schweitzer et al. does not explicitly teach that the ratio by weight of the sulfur to the one or more accelerators is less than 1, more preferably from 0.3 to 0.6.  However, the use of 1 phr of sulfur and 2 phr of accelerator, both amounts which Schweitzer et al. teach as suitable for the rubber composition, yields a weight ratio of sulfur to accelerator of 0.5, which falls into the claimed range.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use amounts of sulfur and accelerator which fall into the disclosed ranges and yield a ratio by weight of sulfur to accelerator of less than 1, and would have been motivated to do so because Schweitzer et al. teaches that such amounts are suitable and desirable for use in the rubber composition.
	Schweitzer et al. does not teach that the methylene acceptor is present in an amount of between 1 to 6 phr or that the ratio of the methylene acceptor to the methylene donor ranges between 5:1 and 2:1.  However, Mruk et al. teaches a rubber composition used for a tire apex (¶63) (an internal structural component) comprising a natural rubber and a styrene butadiene rubber (Table 1), from 2 to 25 phr of a methylene acceptor (¶36), from 0.1 to 10 phr of a methylene donor (¶38) with a ratio of methylene acceptor to the methylene donor of from preferably 20:1 to 2:1 (¶39).  Schweitzer et al. and Mruk et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for internal and structural tire components comprising natural rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 2 to 25 phr of a methylene acceptor and from 0.1 to 10 phr of a methylene donor with a ratio of methylene acceptor to the methylene donor of from preferably 20:1 to 2:1, as taught by Mruk et al., in the composition, as taught by Schweitzer et al., and would have been motivated to do so in order to help the stiffness of the rubber composition (¶4).
	Regarding claim 5, Schweitzer et al. teaches that the carbon black may be N220 or N234, both of which have a nitrogen adsorption surface area of 119 m2/g (¶28; see, page 67 of Carbon Black article from the Encyclopedia of Polymer Science and Technology, included herewith). 
	Regarding claims 7 and 8, Schweitzer et al. teaches that the methylene acceptor is a novalac resin (¶32).
	Regarding claim 9, Schweitzer et al. teaches that the methylene donor is hexamethoxymethylmelamine (HMMM) (¶30) or hexamethylenetetramine (HMT) (Table 1).
	Regarding claim 13, Schweitzer et al. teaches that the rubber composition comprises from about 0.5 to about 3 phr of stearic acid (¶39).
Regarding claim 14, Schweitzer et al. does not teach that a modulus of elongation of the rubber composition measured at 23° C at 10% strain is between 6.5 MPa and 9MPa or that a modulus of elongation of the rubber composition measured at 23° C at 100% strain is between 1 MPa and 2.5 MPa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a modulus of elongation of the rubber composition measured at 23° C at 10% strain is between 6.5 MPa and 9MPa and a modulus of elongation of the rubber composition measured at 23° C at 100% strain is between 1 MPa and 2.5 MPa, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 16, Schweitzer et al. teaches that the rubber composition may be used in various types of pneumatic tire including truck tires, aircraft tires and off-the-road tires (¶42).  Additionally, the tire being a “heavy truck tire” is an intended use of the tire.  Since the rubber composition of Schweitzer et al. is substantially similar to that claimed, it should be capable of being used in a tire for a “heavy truck.”

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (US 2015/0144244) in view of Mruk et al. (EP 2492307) as applied to claim 1 above, and further in view of Makiuchi et al. (US 2012/0157585).  
	Schweitzer et al. and Mruk et al. teach the rubber composition of claim 1 as set forth above.  Schweitzer et al. does not teach that the composition contains from 8 to 11 phr total of antioxidants 6PPD and TMQ.  However, Makiuchi et al. teaches a rubber composition for internal tire components (¶115) comprising rubber (¶42), carbon black filler (¶53), a sulfur vulcanization system (¶75), and from 0.2 to 10 phr of an antioxidant such as 6-PPD and TMQ (¶79, 81, 82).  It is known to use additives such as this in combination.  Schweitzer et al. and Makiuchi et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used for internal tire components.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.2 to 10 phr of 6-PPD and TMQ as antioxidants, as taught by Makiuchi et al., in the composition, as taught by Schweitzer et al., and would have been motivated to do so in order to slow down the ageing of rubber vulcanizates attributable to the action of oxygen (¶80)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (US 2015/0144244) in view of Mruk et al. (EP 2492307).
Schweitzer et al. teaches a pneumatic tire having a pair of spaced apart bead components, a connecting carcass between the bead components, a pair of sidewalls overlying the carcass, and a rubber chafer portion adjacent to each of the sidewalls and positioned around at least a portion of each of the bead components and intended for contacting a rigid rim of a wheel, the rubber chafer portion comprising a radially innermost toe guard and a chafer adjacent to a radially outer end of the toe guard (¶5).  The toe guards are formed of a rubber composition (¶16) comprising 40 to 60 phr of natural rubber and 40 to 60 phr of polybutadiene rubber (100% by weight of the synthetic rubber component) (¶18), from 40 to 80 phr of carbon black (reinforcing filler) (¶27), a methylene acceptor, a methylene donor (¶29), and a curing system comprising 0.5 to 8 phr of sulfur and 0.5 to 4 phr of an accelerator (¶39, 40).  As for the ratio by weight of sulfur to accelerator, the use of 1 phr of sulfur and 2 phr of accelerator, both amounts which Schweitzer et al. teach as suitable for the rubber composition, yields a weight ratio of sulfur to accelerator of 0.5, which falls into the claimed range.  Schweitzer et al. teaches that the carbon black may be N220 or N234, both of which have a nitrogen adsorption surface area of 119 m2/g (¶28; see, page 67 of Carbon Black article from the Encyclopedia of Polymer Science and Technology, included herewith).
Schweitzer et al. does not teach that the methylene acceptor is present in an amount of between 1 to 6 phr or that the ratio of the methylene acceptor to the methylene donor ranges between 5:1 and 2:1.  However, Mruk et al. teaches a rubber composition used for a tire apex (¶63) (an internal structural component) comprising a natural rubber and a styrene butadiene rubber (Table 1), from 2 to 25 phr of a methylene acceptor (¶36), from 0.1 to 10 phr of a methylene donor (¶38) with a ratio of methylene acceptor to the methylene donor of from preferably 20:1 to 2:1 (¶39).  Schweitzer et al. and Mruk et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for internal and structural tire components comprising natural rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 2 to 25 phr of a methylene acceptor and from 0.1 to 10 phr of a methylene donor with a ratio of methylene acceptor to the methylene donor of from preferably 20:1 to 2:1, as taught by Mruk et al., in the composition, as taught by Schweitzer et al., and would have been motivated to do so in order to help the stiffness of the rubber composition (¶4).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (US 2015/0144244) in view of Mruk et al. (EP 2492307) as applied to claim 17 above, and further in view of Makiuchi et al. (US 2012/0157585).  
Schweitzer et al. and Mruk et al. teach the rubber composition of claim 17 as set forth above.  Schweitzer et al. does not teach that the composition contains from 8 to 11 phr total of antioxidants 6PPD and TMQ.  However, Makiuchi et al. teaches a rubber composition for internal tire components (¶115) comprising rubber (¶42), carbon black filler (¶53), a sulfur vulcanization system (¶75), and from 0.2 to 10 phr of an antioxidant such as 6-PPD and TMQ (¶79, 81, 82).  It is known to use additives such as this in combination.  Schweitzer et al. and Makiuchi et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions used for internal tire components.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.2 to 10 phr of 6-PPD and TMQ as antioxidants, as taught by Makiuchi et al., in the composition, as taught by Schweitzer et al., and would have been motivated to do so in order to slow down the ageing of rubber vulcanizates attributable to the action of oxygen (¶80)

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that Schweitzer et al. does not show a ratio of the sulfur to vulcanization accelerator of less than 1 but instead discloses a range for those components.  Applicant contends that the disclosed ranges do not teach or suggest any advantageous ratio yielding good results.  This argument is unpersuasive.  The disclosed ranges of the components in Schweitzer et al. do indeed suggest a ratio of the two components.  The reference teaches using 0.5 to 8 phr of sulfur and 0.5 to 4 phr of an accelerator (¶39, 40).  Being that a reference is good for all that it teaches, the reference suggests that 0.5 phr of sulfur can be used with 4 phr of an accelerator and conversely, 8 phr of sulfur can be used with 0.5 phr of an accelerator.  Applicant has presented no evidence that the claimed ratio is critical or that this ratio leads to unexpected results.  Therefore, this argument is unpersuasive.
Applicant argues that the property of claim 14 cannot be met by the composition of Schweitzer et al. because Schweitzer et al. does not teach a ratio of the sulfur to vulcanization accelerator of less than 1.  This argument is unpersuasive.  As stated above, the claimed ratio is taught by Schweitzer et al. and the claimed property will naturally arise from the combination of teaching from Schweitzer et al. and Mruk et al. as set forth in the rejection.
Applicant argues that because Schweitzer et al. teaches that its composition can be used for truck tires, aircraft tires, and off road tires, that is cannot meet the desired, claimed end use of a truck tire.  This argument is wholly unpersuasive.  Schweitzer et al. teaches that its composition can be used in truck tires (¶42).  The limitation is met regardless of how many other types of tires are mentioned.  Additionally, as mentioned in the rejection of record, the tire being a “heavy truck tire” is an intended use of the tire.  Since the rubber composition of Schweitzer et al. is substantially similar to that claimed, it should be capable of being used in a tire for a “heavy truck.”
Applicant argues that Makiuchi et al. is not analogous art.  This argument is also unpersuasive.  Makiuchi et al. teaches that its rubber composition can be used for both internal and external portions of the tire.  Its teachings are applicable to the instant claims.  
As for any arguments pertaining to Poorters et al., this reference is no longer used in the rejection of record and therefore these arguments are moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767